DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 12/23/2019.

Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/30/2020 and 12/23/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim 17 is objected to because of the following informalities:  
Claim 17, line 3, “the token” should be “the ultrasonic token”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,516,707. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘707 patent contain every element of claims 1-20 of the instant application. 
As shown in the table below, both claim 1 of the ‘707 patent and claim 1 of instant application comprise the exact same elements: A method comprising: determining a conference room; accessing a scheduling service; transmitting a request to the user device; receiving a confirmation response; and starting the conference; and claim 1 of instant application is broader than claim 1 of the ‘707 patent. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the 
Instant Application 16/725,899
1. A computer-implemented method comprising: 
   determining a conference room device is within range of a user device;

 
   accessing a scheduling service to identify a conference meeting associated with the user device; 







    transmitting a request to the user device to prompt the user to start the conference meeting; 



   receiving a confirmation response from the user; and 
  starting the conference meeting based on the confirmation response. 

U.S. Patent No. 10,516,707
1. A computer-implemented method comprising: 
   determining that a conference room device is within range of a user based on a pairing interface of the conference room device; 
   accessing a scheduling service to identify a conference meeting at a current time associated with a calendar of the user; 
   identifying a plurality of conference meetings associated with the user; selecting one of the plurality of conference meetings via a comparison of data associated with the user and other data associated with another user; 
   transmitting instructions to the conference room device to prompt the user to start the one of the plurality of conference meetings via generation of an audible request or an electronic ; 
   receiving a confirmation response from the user; and 
   starting the one of the plurality of conference meetings based on the confirmation response.


Claims 1, 13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 16 of U.S. Patent No. 10,516,707.
	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,516,707.
Claims 3, 14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 14 and 17 of U.S. Patent No. 10,516,707.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,516,707.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,516,707.
Claims 6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 15 of U.S. Patent No. 10,516,707.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,516,707.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,516,707.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,516,707.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,516,707.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,516,707.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,516,707.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,516,707.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al. (US 2012/0185291), in view of Vaughn et al. (US 2017/0372223).

As to claim 1, Ramaswamy discloses the invention as claimed, including  a computer-implemented method comprising: 
determining a conference room device is within range of a user device (36, Fig. 2; ¶0014, “Bluetooth or other technology is used to detect the proximity of the user's device 20 near the conference room or other region 12. For example, a round table or other conference phone in the meeting room scans periodically for all Bluetooth enabled devices in the proximity”; ¶0015, “The mobile device, a host device (e.g., conference phone), or other system detects the proximity of the user to the meeting”; ¶0038);
transmitting a request to the user device to prompt the user to start the conference meeting (38, Fig. 2; ¶0013, “When the invitee walks in to a meeting room, hall, or other region 12, the proximity triggers addition of the invitee to the meeting or triggers an invitation…proximity may trigger a pop up dialog on the mobile device 20 of the invitee: "Do you want to join this meeting?”; ¶0055, “The client Bluetooth enabled invitee device (mobile device) generates a pop up, such as a "JOIN MEETING" button.  The pop up may be associated with an audio signal or vibration to alert the user to the option. Other outputs may be used”); 
receiving a confirmation response from the user (44, Fig. 2; ¶0013, “The invitee clicks "Yes" and joins the conference or meeting. The invitation is sent or resent in response to proximity of the user”); and 
starting the conference meeting based on the confirmation response (46-48, Fig. 2; ¶0013, “The invitee clicks "Yes" and joins the conference or meeting”; ¶0018, “Acts 46 and 48 are provided for actual joining”; ¶0026, “At the time of the meeting, the user selects a link and enters a password to join the meeting”; ¶0047; ¶0060, “In act 48, a connection to the meeting is established. The connection is established based on the invitation and/or acceptance”). 

Although Ramaswamy discloses meeting information including calendar reservation, time and location (¶0025-¶0026), and sending a meeting reminder to the user (¶0026), Ramaswamy does not specifically disclose accessing a scheduling service to identify a conference meeting associated with the user device.
	However, Vaughn discloses accessing a scheduling service to identify a conference meeting associated with the user device (Fig. 3C; ¶0032, “data access logic 253 may access user A's calendar application at computing device 250A to extract information revealing that user A of computing device 250A is scheduled to attend a meeting in conference room A at 2 PM”; ¶0043, “computing device 250A is tracked from the origin, being cubicle 101, to the destination, being conference room A, to conclude that user A has made it to the meeting at a specified time”; ¶0044).
	It would obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ramaswamy to include accessing a scheduling service to identify a conference meeting associated with the user device, as taught by Vaughn because it would allow the user to accurately identify a conference time and location in which the user is scheduled to attend a meeting (Vaughn, ¶0032; ¶0043).

wherein the conference room device is determined to be within range of the user device via an ultrasonic sensor (Fig. 2; ¶0038, “The location of the mobile device is detected, such as passing an RFID scanner or triangulation with multiple sensors (e.g., access points or cellular base stations). Local area position determination within a building may be used”; ¶0077, “the processor 62 detects a user's device within a distance of a location of a meeting…The detection is direct, such as measuring signals from the device, or indirect, such as receiving position or distance information from the device or other sensor”). 

As to claim 3, Ramaswamy discloses the computer-implemented method of claim 2, wherein, the determining that the conference room device is within range of the user comprises receiving, from a client device associated with the user, an ultrasonic token emitted from the ultrasonic sensor, and the ultrasonic token is associated with a location and a time (It is noted that ultrasonic sensor can calculate the distance according to the time difference between the echo and the transmitted wave to determine the location of the client device, which is well known in the art; Fig. 2; ¶0038, “The location of the mobile device is detected, such as passing an RFID scanner or triangulation with multiple sensors (e.g., access points or cellular base stations). Local area position determination within a building may be used”; ¶0077, “the processor 62 detects a user's device within a distance of a location of a meeting…The detection is direct, such as measuring signals from the device, or indirect, such as receiving position or distance information from the device or other sensor”). 

wherein the determining that the conference room device is within range of the user comprises receiving, from the conference room device, an ultrasonic token emitted from a client device associated with the user and detected by the ultrasonic sensor (It is noted that ultrasonic sensor can calculate the distance according to the time difference between the echo and the transmitted wave to determine the location of the client device, which is well known in the art; Fig. 2; ¶0038, “The location of the mobile device is detected, such as passing an RFID scanner or triangulation with multiple sensors (e.g., access points or cellular base stations). Local area position determination within a building may be used”; ¶0077, “the processor 62 detects a user's device within a distance of a location of a meeting…The detection is direct, such as measuring signals from the device, or indirect, such as receiving position or distance information from the device or other sensor”). 
 
As to claim 5, it is rejected for the same reasons set forth in claim 1 above. In addition, Ramaswamy discloses locating an entry for a current time in a conference room device calendar associated with the conference room device, and the user and another user are listed as participants in the conference meeting via the entry (¶0015, “a user is included on a list of possible attendees for a training session in a particular room”; ¶0024, “A host or organizer of the meeting provides or enters settings for the meeting. One setting is a list of possible participants”; ¶0025, “Other information, such as a time and location and/or a calendar reservation”; ¶0026, “a reminder is sent to the user or provided on the user's calendar”).

locating an entry for a current time in a calendar of the user, and the conference room device is listed in the entry (¶0015, “a user is included on a list of possible attendees for a training session in a particular room”; ¶0024, “A host or organizer of the meeting provides or enters settings for the meeting. One setting is a list of possible participants”; ¶0025, “Other information, such as a time and location and/or a calendar reservation”; ¶0026, “a reminder is sent to the user or provided on the user's calendar”).

As to claim 7, Ramaswamy discloses the computer-implemented method of claim 1, further comprising: emitting an audible request by the conference room device (¶0055, “The client Bluetooth enabled invitee device (mobile device) generates a pop up, such as a "JOIN MEETING" button. The pop up may be associated with an audio signal or vibration to alert the user to the option”). 

As to claim 8, Ramaswamy discloses the computer-implemented method of claim 1, further comprising: transmitting an electronic request to a collaboration application on a client device, the electronic request including a request to start the conference meeting (¶0025, “Other information, such as a time and location and/or a calendar reservation”; ¶0026, “An application causes the user's computer to automatically connect to the meeting at the time of the meeting… a reminder is sent to the user or provided on the user's calendar. At the time of the meeting, the user selects a link and enters a password to join the meeting”).

As to claim 9, Ramaswamy discloses the computer-implemented method of claim 1, further comprising: transmitting, to a screen input device, instructions to initiate a screen for the conference meeting (38, Fig. 2; ¶0013, “proximity may trigger a pop up dialog on the mobile device 20 of the invitee: "Do you want to join this meeting; ¶0055, “generates a pop up, such as a "JOIN MEETING" button. The pop up may be associated with an audio signal or vibration to alert the user to the option. Other outputs may be used”). 

As to claim 10, Ramaswamy discloses the computer-implemented method of claim 1, wherein the conference room device is determined to be within range of the user device via a time-of-flight sensor (¶0077, “The detection is direct, such as measuring signals from the device, or indirect, such as receiving position or distance information from the device or other sensor”). 

As to claim 11, Ramaswamy discloses the computer-implemented method of claim 1, further comprising: selecting the conference meeting from among a plurality of conference meetings by identifying a matching entries associated with the conference meeting (¶0056, “The user activates or selects the meeting to indicate a desire to join the meeting”; ¶0057, “The acceptance is the manual clicking or selection of the meeting, such as activation by the possible participant of the output on the mobile device”). 

further comprising: identifying a second user within range of the conference room device not listed as a participant for the conference meeting; and notifying the user about the second user (¶0042, “the host has a list of invitee user-ids to whom the meeting invite could be sent when the user is in proximity”; ¶0045, “The meeting invite is sent to a possible participant of the meeting where that participant walks or moves into a conference or meeting region”). 

As to claim 13, it is rejected for the same reasons set forth in claim 1 above. In addition, Ramaswamy discloses a non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system (¶0084). 

As to claim 14, it is rejected for the same reasons set forth in claim 3 above.

As to claim 15, it is rejected for the same reasons set forth in claim 6 above.

 	As to claim 16, it is rejected for the same reasons set forth in claim 1 above. In addition, Ramaswamy discloses a system comprising: a processor; and a non-transitory computer readable medium storing instructions that, when executed by the processor, cause the processor to perform operations (¶0084).  

As to claim 17, it is rejected for the same reasons set forth in claim 3 above.

As to claim 18, it is rejected for the same reasons set forth in claim 9 above.

As to claim 19, Ramaswamy discloses the system of claim 16, wherein the operations include causing an audio interface to communicate with the user (¶0020; ¶0022; ¶0055). 

As to claim 20, Ramaswamy discloses the system of claim 19, wherein the audio interface includes a speaker and a microphone (¶0020; ¶0022; ¶0055).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benjamin et al. (US 2011/0167357), Bargetzi et al. (US 2014/0108084), Wu et al. (US 2015/0304121), Forrester (US 2016/0105553), Kaye et al. (US 2015/0111552) disclose method and system for accurately determining whether a mobile device associated with  a user is at a meeting location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        March 18, 2021